Case 1:21-cr-00120-KBJ Document 14 Filed 02/12/21 Page 1 of 6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA
V.
SCOTT KEVIN FAIRLAMB,

Defendant.

CRIMINAL NO.
MAGISTRATE NO. 21-mj-00140-RMM

VIOLATIONS:

18 U.S.C. § 231 (a)(3)

(Civil Disorder)

18 U.S.C. §§ 1512(c)(2), 2

(Obstruction of an Official Proceeding)
18 U.S.C. § 111(a)(1)

(Assaulting, Resisting, or Impeding
Certain Officers)

18 U.S.C. § 1752(a)(1) and (b)(1)(A)
(Entering and Remaining in a Restricted
Building or Grounds with a Deadly or
Dangerous Weapon)

18 U.S.C. § 1752(a)(2)

(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds)

18 U.S.C. § 1752(a)(3)

(Impeding Ingress and Egress in a
Restricted Building or Grounds)

18 U.S.C. § 1752(a)(4)

(Engaging in Physical Violence in a
Restricted Building or Grounds)

40 U.S.C. § 5104(e)(2)(D)

(Disorderly Conduct in

a Capitol Building)

40 U.S.C. § 5104(e)(2)(E)

(Impeding Passage Through the Capitol
Grounds or Buildings)

40 U.S.C. § 5104(e)(2)(F)

(Act of Physical Violence in the Capitol
Grounds or Buildings)

40 U.S.C. § 5104(e)(2)(G)

(Parading, Demonstrating, or Picketing in
a Capitol Building)

40 U.S.C. § 5104(d)
Case 1:21-cr-00120-KBJ Document 14 Filed 02/12/21 Page 2 of 6

(Stepping, Climbing, Removing, or
Injuring Property on the Capitol Grounds)
INDICTMENT
The Grand Jury charges that:
COUNT ONE
On or about January 6, 2021, within the District of Columbia, SCOTT KEVIN
FAIRLAMB committed and attempted to commit an act to obstruct, impede, and interfere with a
law enforcement officer, that is, Officer Z.B., an officer from the Metropolitan Police Department,
lawfully engaged in the lawful performance of his/her official duties incident to and during the
commission of a civil disorder, and the civil disorder obstructed, delayed, and adversely affected
the conduct and performance ofa federally protected function.
(Civil Disorder, in violation of Title 18, United States Code, Section 231(a)(3))
COUNT TWO
On or about January 6, 2021, within the District of Columbia and elsewhere, SCOTT
KEVIN FAIRLAMB attempted to, and did, corruptly obstruct, influence, and impede an official
proceeding, that is, a proceeding before Congress, by entering and remaining in the United States
Capitol without authority, committing an act of civil disorder, and engaging in disorderly and
disruptive conduct.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(c)(2) and 2)

COUNT THREE
On or about January 6, 2021, within the District of Columbia, SCOTT KEVIN
FAIRLAMB, did forcibly assault, resist, oppose, impede, intimidate, and interfere with, an officer

and employee of the United States, and of any branch of the United States Government (including
Case 1:21-cr-00120-KBJ Document 14 Filed 02/12/21 Page 3 of 6

any member of the uniformed services), that is, Officer Z.B., an officer from the Metropolitan
Police Department, while such person was engaged in and on account of the performance of

official duties.

(Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
States Code, Section 111(a)(1))

COUNT FOUR
On or about January 6, 2021, within the District of Columbia, SCOTT KEVIN
FAIRLAMB did unlawfully and knowingly enter and remain in a restricted building and grounds,
that is, any posted, cordoned-off, and otherwise restricted area within the United States Capitol
and its grounds, where the Vice President and Vice President-elect were temporarily visiting,
without lawful authority to do so, and, during and in relation to the offense, did use and carry a
deadly and dangerous weapon, that is, a baton.

(Entering and Remaining in a Restricted Building or Grounds with a Deadly or
Dangerous Weapon, in violation of Title 18, United States Code, Section 1752(a)(1) and

(b))(A))
COUNT FIVE

On or about January 6, 2021, in the District of Columbia, SCOTT KEVIN FAIRLAMB
did knowingly, and with intent to impede and disrupt the orderly conduct of Government business
and official functions, engage in disorderly and disruptive conduct in and within such proximity
to, a restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted
area within the United States Capitol and its grounds, where the Vice President and Vice President-
elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the
orderly conduct of Government business and official functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(2))
Case 1:21-cr-00120-KBJ Document 14 Filed 02/12/21 Page 4 of 6

COUNT SIX
On or about January 6, 2021, in the District of Columbia, SCOTT KEVIN FAIRLAMB
did knowingly, and with intent to impede and disrupt the orderly conduct of Government business
and official functions, obstructed and impeded ingress and egress to and from a restricted building
and grounds, that is, any posted, cordoned-off, and otherwise restricted area within the United
States Capitol and its grounds, where the Vice President and Vice President-elect were temporarily
visiting.

(Impeding Ingress and Egress in a Restricted Building or Grounds, in violation of Title
18, United States Code, Section 1752(a)(3))

COUNT SEVEN
On or about January 6, 2021, in the District of Columbia, SCOTT KEVIN FAIRLAMB
did knowingly, engage in any act of physical violence against any person and property in a
restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area
within the United States Capitol and its grounds, where the Vice President and Vice President-
elect were temporarily visiting.

(Engaging in Physical Violence in a Restricted Building or Grounds, in violation of
Title 18, United States Code, Section 1752(a)(4))

COUNT EIGHT
On or about January 6, 2021, in the District of Columbia, SCOTT KEVIN FAIRLAMB
willfully and knowingly engaged in disorderly and disruptive conduct in any of the Capitol
Buildings with the intent to impede, disrupt, and disturb the orderly conduct of a session of
Congress and either House of Congress, and the orderly conduct in that building ofa hearing before
or any deliberation of, a committee of Congress or either House of Congress.

(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))
Case 1:21-cr-00120-KBJ Document 14 Filed 02/12/21 Page 5 of 6

COUNT NINE
On or about January 6, 2021, in the District of Columbia, SCOTT KEVIN FAIRLAMB
willfully and knowingly obstructed, and impeded passage through and within, the United States
Capitol Grounds and any of the Capitol Buildings.

(Impeding Passage Through the Capitol Grounds or Buildings, in violation of Title 40,
United States Code, Section 5104(e)(2)(E))

COUNT TEN

On or about January 6, 2021, in the District of Columbia, SCOTT KEVIN FAIRLAMB
willfully and knowingly engaged in an act of physical violence within the United States Capitol
Grounds and any of the Capitol Buildings.

(Act of Physical Violence in the Capitol Grounds or Buildings, in violation of Title 40,
United States Code, Section 5104(e)(2)(F))

COUNT ELEVEN
On or about January 6, 2021, in the District of Columbia, SCOTT KEVIN FAIRLAMB
willfully and knowingly paraded, demonstrated, and picketed in any United States Capitol
Building.

(Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
United States Code, Section 5104(e)(2)(G))

COUNT TWELVE
On or about January 6, 2021, in the District of Columbia, SCOTT KEVIN FAIRLAMB
stepped on, climbed on, removed, and in any way injured, a statue, seat, wall, fountain, and other
erection and architectural feature, and any tree, shrub, plant and turf in the United States Capitol
Grounds.

(Stepping, Climbing, Removing, or Injuring Property on the Capitol Grounds, in
violation of Title 40, United States Code, Section 5104(d))
Case 1:21-cr-00120-KBJ Document 14 Filed 02/12/21 Page 6 of 6

A TRUE BILL:

FOREPERSON.

My bi She. / or

Attorney of the United 4tates in
and for the District of Columbia.
